Citation Nr: 0111187	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  95-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of duodenal ulcer disease, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The appellant served on active duty from June 1954 to June 
1957.  This case originally came to the Board of Veterans' 
Appeals (Board) on appeal of a July 1995 rating decision of 
the Atlanta, Georgia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board remanded this case to 
the RO for additional development in October 1997.  The RO 
has now returned the case to the Board for appellate review.

The Board notes that the RO issued a rating decision, in 
September 2000, which, in part, denied the appellant's claim 
of entitlement to service connection for a bilateral knee 
disorder as well as his claim of entitlement to special 
monthly pension based on the need for aid and attendance.  
Because the appellant has apparently neither initiated nor 
completed the procedural steps necessary for an appeal of 
either issue, the Board has not included them in its 
consideration of the claim on appeal.


REMAND

Review of the record shows that the appellant was last 
afforded a VA compensation examination to evaluate the extent 
of his ulcer disease in July 1998.  At that time, he had no 
complaints of melena and no anemia due to his ulcer disease 
was found.  However, VA outpatient treatment records, dated 
between July 1999 and September 2000, show that the appellant 
was found to have blood in his stool in October 1999, for 
which he was to undergo a diagnostic colonoscopy.  Subsequent 
treatment records showed that the appellant was admitted for 
a colonoscopy on September 26, 2000; if the colonoscopy was 
performed as scheduled, the results have not been associated 
with the claims file.  

It is believed that, despite the lengthy pendency of this 
case, additional development is necessary.  Therefore, the 
case is remanded for the following:

1.  The RO should obtain copies of all VA 
inpatient and outpatient treatment 
records generated since September 2000.  
A copy of the results of any colonoscopy 
that was performed should be specifically 
requested.  

2.  The RO should then schedule the 
appellant for a VA examination by a 
gastroenterologist to ascertain the 
current severity of his service-connected 
duodenal ulcer disease.  The claims file 
should be made available to the examiner 
for review prior to the examination.  All 
indicated special studies and x-rays 
should be accomplished, and all clinical 
findings should be reported in detail.  
The examiner should be requested to 
obtain from the appellant a history of 
the manifestations and episodes 
associated with this condition and the 
type(s) of treatment that he receives; 
the frequency and duration of episodes 
since 1995 should be described.  The 
examiner should comment on whether or not 
there is pain, nausea, epigastric 
distress, periodic vomiting, circulatory 
disturbance after meals, diarrhea, 
hypoglycemic symptoms, malnutrition, 
recurrent hematemesis or melena, and 
manifestations of anemia (supported by 
results of blood testing) and weight loss 
productive of definite impairment of 
health.  

The examiner should differentiate the 
sources of the elicited symptomatology 
and indicate which symptoms are 
associated with the service-connected PUD 
and which, if any, are associated with 
any non-service-connected GI pathology.  
The examiner should also render an 
opinion as to the effect the appellant's 
service-connected condition has had on 
his ability to work.  The examiner's 
report should include all the clinical 
findings and complete rationale for all 
conclusions reached.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


